Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/2021 has been entered. The applicant has amended the claims. Examiner thanks the applicant for bona fide attempt to correct the 112(b) rejections. Amendments overcome prior objections and some of the 112(b) rejections to the claims. The claim objections and some of the 112(b) rejections and are withdrawn. New grounds of rejection are presented as necessitated by amendment. 

Terminal Disclaimer
The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/484,654 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 1, there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
The specification, does not reasonably provide enablement for a metal oxide smelting method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In considering whether the specification, at the time the application was filed, would have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, many factors must be considered. Such consideration of the Wands factors are described below:
The breadth of the claims: The claims describe a method of metal oxide smelting; the process has been laid out for all oxides, with applying the temperature ranges for drying and preheating. The claim is open to all metal oxides. The specification seems to include information specific to nickel oxide and iron oxide reduction to produce ferronickel, however it is not clear whether the incorporation of temperature ranges particular to nickel oxide and iron oxide reduction would be applicable to all “metal oxides” now generically claimed.  The scope is not clear as to what the limits for which metal oxides are covered by the claimed smelting process. 
The nature of the invention: The nature of the invention is metal oxide smelting by mixing the metal with a carbonaceous reducing agent and preforming a heating processes that ends with a reduced metal product. 
The state of the prior art:  The prior art contains various smelting processes of oxides of copper, lead, silver, tin, iron, mercury, nickel and other metals with varying carbonaceous reducing agents. 
The level of ordinary skill in the art: One of ordinary skill could be able to following the smelting for reducing certain metal oxide systems. However, it would not be possible for one of ordinary skill in the art to apply the method as described in the claim for all metal oxides. 
The level of predictability in the art: The level of predictability in the art is not considered to be a factor which impedes enablement in this case. 
The amount of direction provided by the inventor: Although the claims describe a process for smelting metal oxides by drying, preheating, reduction, and cooling; the amount of direction provided is limited when applied to all metal oxides which is claimed. The specification appears to be focused on iron and nickel oxides ([0028], [0035]-[0042], [0069]-[0070], [0087]-[0088]), however the claims are broad enough to encompass a large cohort of metal oxides.
The existence of working examples: Examples from the specification focus on the smelting of iron and nickel oxides to obtain a reduction product of ferronickel metal ([0087]-[0100]). There are not examples in the specification covering all other metal oxide smelting to obtain reduction metal products.   
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: There is an undue amount of experimentation need to enable the claims. To determine all metal oxide smelting using the described 
The claims propose a process for smelting all metal oxides in the described temperature processing ranges. The instant application raises doubt on the metes and bounds to the experimentation which are required to accomplish the plan. It does not bespeak of a routine operation but of extensive experimentation and development work.
In weighing all the above noted factual considerations, it can be determined that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Applicant is directed to MPEP § 2164.01(a).
Claims 2-20 are rejected for their dependence on claim 1 which is rejected for failing to comply with the enablement requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite due to the limitation “two or more partition walls which can open and close and which partition respective treating chambers in which respective treatments are performed in the respective steps”. There is insufficient antecedent basis for the limitation "the respective steps".  While there are recitations of multiple specific steps in claim 1, from which claim 3 depends, it is unclear as to which steps this partitioning language refers.  It is unclear which steps of the metal oxide smelting method that the above limitation refers to. Furthermore, it is not clear what “in the respective steps” adds to the limitation.  
Claims 10, 12, 14, 16, 18 and 20 are rejected for dependence on indefinite claim 3.
Claim 7 recites the limitation “the reduced product cooled in the cooling step in the reduction treatment step”. It is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”. For instance, it is unclear if “the reduced product” refers to the product obtained after the cooling step or to the product obtained after the reduction treatment step.
Claim 15 recites the limitation “the reduced product cooled in the cooling step in the reduction treatment step”. It is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”. For instance, it is unclear if “the reduced product” refers to the product obtained after the cooling step or to the product obtained after the reduction treatment step.
Claim 16 recites the limitation “the reduced product cooled in the cooling step in the reduction treatment step”. It is unclear what the relative connection is between the terms “cooling step” and “reduction treatment step”. For instance, it is unclear if “the reduced 

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al. (US-20120192679-A1, hereinafter Englund).
Regarding claim 1, Englund teaches a method of producing metallic iron nodules directly from iron ore and other iron oxide sources using a moveable hearth ([0009]). Englund further teaches that the hearth maybe a hearth suitable for use in a rotary hearth furnace operable for production of metallic iron nodules ([0029]). Englund discloses that the rotary hearth furnace is partitioned annularly into a drying/preheating zone, a reduction zone, a fusion zone, and a cooling zone ([0006]). The method steps and hearth of Englund read on the broad metal oxide smelting method of claim 1. As for the specific drying temperature range and the preheating temperature step range, Englund further teaches a drying zone of 150-315°C (claim 46) and Englund further teaches a heating step between drying and reduction of heating in a conversion zone ([0035]-[0037]) to about 980 °C to 1290 °C ([0036)) which overlaps the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
Regarding claim 2, Englund further teaches the method is designed to reduce very high percentage of the iron oxide and that it is held in a fusion zone until passed into a cooling zone 
Regarding claim 3, Englund teaches first and second positioned weirs which can be placed between zones as separation barriers during the movement of the hearth through the furnace ([0068]-[0069]) which reads on the treatment steps being in the same furnace limitation.
Englund further teaches the entry end of the hearth furnace at the drying/preheating zone may be at least partially closed by a restricting baffle ([0032]). Englund further teaches the exit end of the hearth furnace may be at least partially closed by a restricting baffle yet provides clearance so as not to inhibit the movement of the heated reducible material out the furnace ([0043]). The baffles and the weirs of Englund read on the partitioning wall limitations 
Regarding claims 4 and 10, Englund further teaches the fusion zone generally involves heating the reducible material to about 1310-1450 ° C ([0037]) which reads on the limitations of the claims. 
Regarding claims 5 and 11-12, Englund further teaches the reducible material is at least partially reduced in the conversion zone at about 980 to 1290 °C ([0036]) and reduce in the fusion zone at about 1310-1450 °C ([0037]) which overlaps the reducing temperature ranges of the claims.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05.
 claims 6 and 13-14, Englund further teaches the reducible material is generally in the form of a mixture of finely divided iron ore, or other iron oxide bearing material, and a reducing carbonaceous material formed into compacts of discrete portions like briquettes, balls, or mounds ([0049]) meeting the limitations of the claims. 
Regarding claims 7 and 15-16, Englund further teaches processing the waste materials carbon-containing materials such as by-products from the iron reduction process, including ash, char and coal powders, slag, and other waste materials to improve the overall efficiency of the method of producing metallic iron nodules ([0085]) which reads on the limitations of the claims. 
Regarding claims 8 and 17-18, Englund further teaches the reducible material can be nickel-bearing laterites ([0050]) which read on the claims.
Regarding claims 9 and 19-20, Englund further teaches the reducible material can be used to produce ferronickel nodules ([0050]) which read on the claims.

Response to Arguments
Applicant’s arguments filed 8/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Englund et al. (US-20120279353-A1) contains a method for producing metallic iron in a hearth furnace. 
Ban (US-3849113-A) contains a process for producing crude ferronickel drying the moist pellets of lateritic ore and coal material. 
Bleifuss et al. (US-20050229748-A1) contains metal ore reduction in a hearth furnace with a preheating process. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734